DETAILED ACTION
	
Remarks
The amendments were received on 8/16/22.  Claims 1, 5-8, 12-15, and 19-21 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 5-8, 12-15 and 19-21 are rejected under 35 U.S.C. 112.
Claims 1, 5-8, 12-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney et al. (US 7,065,527) and further in view of Mandelstein et al. (US 2013/0238641) and Allen (US 9,626,379).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 12-15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 18 recite the limitation "the unique identifier associated with the corresponding instance" in the ‘executing’ limitation.  There is insufficient antecedent basis for this limitation in the claim.  The claim discusses “a first unique identifier”, “a second unique identifier”, and “a plurality of unique identifiers”, however, it is unclear which unique identifier this is referring to.  Further, the claim discusses “the database table having a plurality of instances”, “one of the instances of the database table”, “a first instance”, “an active instance”, “other instances”, “inactive instances”, “a second instance”, “a corresponding one of the instances of the database table” and “the corresponding instance of the database table.” However, it is not clear which “corresponding instance” this is referring to or what the instance corresponds to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney et al. (US 7,065,527) and further in view of Mandelstein et al. (US 2013/0238641) and Allen (US 9,626,379).

Claim 1:
McCartney teaches a computer-implemented method for controlling access to data stored in a database, said method using a computing device having a processor communicatively coupled to the database (McCartney, Col. 6 Li. 23-26, back end server 306 maintains a job control database 316 containing information about which of the database copies is live and which is available for updating.), said method comprising: 
storing, in the database, i) a switch parameter associated with a view function (McCartney, Col. 6 Li. 23-26, back end server 306 maintains a job control database 316 containing information about which of the database copies is live and which is available for updating. & Col. 8 Li. 52-58, The data connection ASP code mentioned above is one example of a system of maintaining and using application scope variables to reference database pointers. As long as all of the ASP pages performing data access within the application reference the appropriate application scope variables before attempting to fetch data, they will always automatically be looking at the correct database.) and 
ii) a data object comprising a database table, the database table having a plurality of instances (McCartney, Fig. 4, online database 304 and offline database 308),
the switch parameter including a first unique identifier of a plurality of unique identifiers, each of the plurality of unique identifiers corresponding to one of the instances of the database table, the first unique identifier corresponding to a first instance of the database table (McCartney, Col. 7 Li. 18-32, Referring now to data connection switching, shown at 412, in FIG. 4, back end server 306 carries out a task that redirects the live web servers 106 to use the new live publications. In other words, the task causes the online databases 304, 312 to be switched or alternated with the recently updated offline databases 308, 314. The data connection switching process 412 runs and switches pointers to all of the databases (e.g., databases 308, 314) that have passed publication propagation 410. This process 412 also logs status to automation control database 316. In one embodiment, a data connection switching subsystem in a server-side scripting environment code (e.g., Active Server Pages (ASP) available from Microsoft Corporation) implements the task for alternating 30 the database connections ( e.g., DSN s) used by the web pages to access data.),
wherein the first instance of the database table is an active instance and other instances of the database table are inactive instances (McCartney, Col. 7 Li. 21-23, online databases 304, 312 and recently updated offline databases 308, 314.), and wherein the view function is configured to modify client queries received from a client computing device associated with a requestor to access the active instance of the database table (McCartney, Col. 8 Li. 52-58, The data connection ASP code mentioned above is one example of a system of maintaining and using application scope variables to reference database pointers. As long as all of the ASP pages performing data access within the application reference the appropriate application scope variables before attempting to fetch data, they will always automatically be looking at the correct database.); 
storing, in the database, the plurality of unique identifiers (McCartney, Col. 6 Li. 23-26, back end server 306 maintains a job control database 316 containing information about which of the database copies is live and which is available for updating.); 
updating, by the view function, the switch parameter to include the second unique identifier and exclude the first unique identifier, such that the first instance of the database table becomes one of the inactive instances of the database table, and the second instance of the database table becomes the active instance of the database table (McCartney, Col. 7 Li. 20-26, In other words, the task causes the online databases 304, 312 to be switched or alternated with the recently updated offline databases 308, 314. The data connection switching process 412 runs and switches pointers to all of the databases (e.g., databases 308, 314) that have passed publication propagation 410. & Col. 8 Li. 26-31, The data connection switching task 412 also reads a list of live web servers 106 from a table and loops through each of the web servers to verify connectivity by checking the status of calling the data connection switching ASP code on each server.; 
wherein each respective sub-query is configured to return results only if the switch parameter matches the one of the plurality of unique identifiers associated with the corresponding instance of the database table (McCartney, Col. 13 Li. 45-47, According to the invention, the other database 308 is offline, or disabled, to prevent data from being delivered to the recipient.); 
executing the resultant query to generate resultant data including output from only the active instance and excluding output from the inactive instances in response to one of the sub-queries matching the unique identifier of the active instance to the switch parameter (McCartney, Col. 13 Li. 41-47, The present invention enables one of the associated databases, such as database 304, for delivering data to at least one recipient ( e.g., web server 106) via data communication network 104. In other words, the database is online. According to the invention, the other database 308 is offline, or disabled, to prevent data from being delivered to the recipient.); and 
providing the resultant data to the requestor in response to the client query (McCartney, Col. 5 line 57: answer the query).
McCartney doesn't expressly discuss receiving, by the view function, a client query from the requestor, wherein the client query is directed to the data object; creating, by the view function, a resultant query defining a plurality of sub-queries each directed to a corresponding one of the instances of the database table, the resultant query created based on the client query.
Mandelstein teaches receiving, by the view function, a client query from the requestor, wherein the client query is directed to the data object; creating, by the view function, a resultant query defining a plurality of sub-queries each directed to a corresponding one of the instances of the database table, the resultant query created based on the client query (Mandelstein, pa 0064, queries received during the transfer are issued to the appropriate tables for execution.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified McCartney with the teachings of Mandelstein because  the database remains fully available and operational while the data is maintained (Mandelstein, pa 0064).
Allen teaches wherein executing the resultant query comprises comparing, by each sub-query, the unique identifier associated with the corresponding instance to the switch parameter (Allen, Col. 7 Li. 6-10, the submission endpoint 114 may select for comparison the most preferential summary information contained in both the summary information 128 in the document repository state cache 126 and the version summary information in the revision request 110.)
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified McCartney in view of Mandelstein with the teachings of Allen because it provides determine whether the revision request is probably consistent with the current contents of the document repository (Allen, Col. 2 Li. 59-61).

Claim 5:
McCartney in view of Mandelstein and Allen teaches the method in accordance with claim 1, further comprising performing one or more operations on at least one instance of the database table, the at least one instance designated as one of the inactive instances (McCartney, Col. 6 Li. 11-14, The front end server 302 causes a first copy of each database, shown at 304, to serve the live query traffic while a back end database server 306, also illustrated as a SQL server(s), updates a second copy 308).

Claim 6:
McCartney in view of Mandelstein and Allen teaches the method in accordance with claim 5, wherein performing one or more operations further comprises performing at least one of updating, data loading, and maintenance on the at least one instance of the database table (McCartney, Col. 6 Li. 11-14, The front end server 302 causes a first copy of each database, shown at 304, to serve the live query traffic while a back end database server 306, also illustrated as a SQL server(s), updates a second copy 308).

Claim 7:
McCartney in view of Mandelstein and Allen teaches the method in accordance with claim 1, wherein storing the data object further comprises separating the database into at least two partitions, wherein each of the at least two partitions includes a unique identifier associated with each of the instances of the database table (McCartney, Col. 6 Li. 7-14, the invention generally involves maintaining at least two copies of each database 108 that is currently published on a live, front end database server 302 embodied by, for example, a structured query language (SQL) server(s). The front end server 302 causes a first copy of each database, shown at 304, to serve the live query traffic while a back end database server 306, also illustrated as a SQL server(s), updates a second copy 308.).

Claim 21:
McCartney in view of Mandelstein and Allen teaches the method in accordance with claim 1, wherein the plurality of instances of the database table includes the first instance of the database table, the second instance of the database table, and a third instance of the database table, and wherein creating the plurality of sub-queries further comprises: creating a first sub-query directed to the first instance of the database table; creating a second sub-query directed to the second instance of the database table; and creating a third sub-query directed to the third instance of the database table (Mandelstein, pa 0064, queries received during the transfer are issued to the appropriate tables for execution.).
Claim 8:
Claim 8 recites similar limitations as claim 1, but for the recitation of “a computer device for controlling access to data stored in a database, said computer device comprising a processor communicatively coupled to a memory and in communication with the database, said computer device configured to” which is taught by McCartney (Fig. 1). Limitations similar to those in claim 1 are rejected the same as claim 1.

Claims 12-14:
Claims 12-14 recite similar limitations as claims 5-7, and are rejected the same.

Claim 15:
Claim 15 recites similar limitations as claim 1, but for the recitation of “computer-readable storage media having computer-executable instructions embodied thereon, wherein, when executed by at least one processor coupled to a memory device, the computer-executable instructions cause the processor to” which is taught by McCartney (Col. 10 lines 46-47). Limitations similar to those in claim 1 are rejected the same as claim 1.

Claims 19-20:
Claims 19-20 recite similar limitations as claims 5-6, and are rejected the same.

Response to Arguments
35 U.S.C. 112 rejections
With regard to claims 1, 5-8, 12-15 and 19-21, the amendments to the claims have overcome the 35 U.S.C. 112 rejection.  The Examiner withdraws the 35 U.S.C. 112 rejection to claims 1, 5-8, 12-15 and 19-21, however, the amendments have introduced new issues.

35 U.S.C. 103 rejections
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Allen (US 9,626,379).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRITTANY N ALLEN/             Primary Examiner, Art Unit 2169